           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 1 of 39



                                                                      The Hon. John C. Coughenour
1. 1

2. 2

3. 3

4. 4

5. 5                           UNITED STATES DISTRICT COURT
6. 6                   FOR THE WESTERN DISTRICT OF WASHINGTON
7. 7                                        AT SEATTLE

8. 8JENNY M. JOHNSON, individually and on           No. C17-1779 JCC
9. 9behalf of a class of persons similarly
     situated, and on behalf of the Providence
10. 1
     Health & Services 403(b) Value Plan, the
    0Providence Health & Services Multiple          AMENDED COMPLAINT—
     Employer 401(k) Plan and the Providence        CLASS ACTION
11. 1
     Health & Services 401(a) Service Plan,
    1
                            Plaintiff,
12. 1

   2       v.
13. 1
     PROVIDENCE HEALTH & SERVICES,
    3PROVIDENCE HEALTH & SERVICES

14. 1HUMAN RESOURCES COMMITTEE,
     THE RETIREMENT PLANS
    4COMMITTEE, THE INVESTMENT

15. 1REVIEW COMMITTEE and JOHN AND
     JANE DOES #1-25,
    5

16. 1                     Defendants.

   6
         Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, Plaintiff, Jenny M. Johnson,
17. 1
  with the consent of Defendants, Providence Health & Services, Providence Health & Services
    7
  Human Resources Committee, and John and Jane Does #1-25, files Amended Class Action
18. 1
  Complaint:
    8

19. 1                                                                          L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                       C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                    -1-                        627 208th Avenue SE
                                                                      Sammamish, Washington 98074-7033
                                                                      Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 2 of 39



  I.    INTRODUCTION
1. 1

2. 2      1.      Plaintiff Jenny M. Johnson, individually and on behalf a class of all other persons

3. similarly
    3        situated (“Plaintiff”) in the Providence Health & Services 403(b) Value Plan (the “403(b)

4. Plan”),
    4      the Providence Health & Services Multiple Employer 401(k) Plan (the “401(k) Plan”) and
5. the
    5 Providence Health & Services 401(a) Service Plan (the “401(a) Plan”) (collectively, the “Plans”),

6. 6
  and on behalf of the Plans, brings this action for breach of fiduciary duty and prohibited transactions
7. 7
  under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
8. 8
  Washington law, against Providence Health & Services (“Providence”), the Providence Health &
9. 9

10.Services
    1       Human Resources Committee (the “HR Committee”), the Retirement Plans Committee

  and
   0 the Investment Review Committee and the members of each committee during the proposed

11.class
    1 period (“Jane and John Does 1–25”).

   1
          2.      Throughout the Class Period (defined below), Defendants allowed the Plan’s
12. 1
  recordkeeper, Fidelity, to receive excessive and unreasonable compensation through: (1) direct
    2
  “hard dollar” fees paid by the Plan to Fidelity; (2) indirect “soft dollar” fees paid to Fidelity by
13. 1
  non-Fidelity managed mutual funds added and maintained in the Plans to generate fees to Fidelity;
    3

14.(3)
    1 fees collected directly by Fidelity from Fidelity-managed mutual funds, added and maintained

  in4 the Plan to generate fees to Fidelity; and (4) float interest, freedom to market rollover-materials
15.to1 the Plans’ participants, and other forms on indirect compensation.

   5
          3.    In order to provide for these revenue streams, Defendants selected excessively
16. 1
  expensive mutual funds — to the exclusion of superior alternatives — which in turn paid Fidelity
    6
  out of the excessive fees they collected from the Plans’ investments.
17. 1

   7
18. 1

   8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      -2-                         627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
             Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 3 of 39



           4.     These mutual funds collectively underperformed superior alternative funds for a
1. 1

2. variety
    2      of reasons, including the fact the alternatives charged lower fees by, among other things,

3. removing
    3       the additional payments to Fidelity.

4. 4       5.     Only in 2016 did Defendants begin to capture some of these excessive fees for the
5. benefit
    5      of the Plans and move the Plans’ assets into less expensive (and often otherwise identical)
6. 6
  investment alternatives.
7. 7
         6.    Plaintiff brings this action by and through their undersigned attorneys based upon their
8. 8
  personal knowledge and information obtained through counsel’s investigation and discovery efforts
9. 9

10.in1 the case thus far.
   II.
    0    NATURE OF THE ACTION

11. 1      7.       The obligations of retirement plan fiduciaries to the participants and beneficiaries
    1
  of a plan are “the highest known to the law.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 598,
12. 1
  602 (8th Cir. 2009).
    2
          8.      When selecting investments for a retirement plan, plan fiduciaries are required to:
13. 1
  perform with undivided loyalty; act prudently; and defray reasonable plan expenses. ERISA
    3

14.§404(a)(1),
    1          29 U.S.C. §1104(a)(1); R.C.W. 11.100.045 (“A fiduciary shall manage and invest trust

   assets
    4     solely in the interests of the trust beneficiaries.”); Tibble v. Edison Int’l, 135 S.Ct. 1823,
15.1828
    1 (2015) (fiduciaries have “duty to exercise prudence in selecting investments at the outset.”).

    5
           9.       For both ERISA and non-ERISA retirement plans, fiduciaries also have a
16. 1
  continuing duty to monitor investments and remove imprudent ones. Tibble, 135 S.Ct. at 1828-29
    6
  (citing Uniform Prudent Investor Act at § 2 and Bogert, Law of Trusts and Trustees at § 684 (3d
17. 1
   Ed.
    7 2009)).
18. 1

    8

19. 1                                                                             L AW O FFICES OF
   AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
    9 C17-1779 JCC
   No.
                                                       -3-                        627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 4 of 39



          10.     Defendants, who during the Class Period are or were fiduciaries of the Plans, have
1. 1

2. violated
    2       their fiduciary duties owed to the Plans and their participants, including Plaintiff.

3. 3      11.     Defendants, during the Class Period, were responsible for selecting, monitoring,

4. and
    4 removing the investments in the Plans. The individual Defendants were officers or employees

5. of5 Providence. Instead of acting for the exclusive benefit of the Plans and their participants and

6. 6
  beneficiaries when managing the Plans’ assets, Defendants forced the Plans into investments that
7. 7
  charged excessive fees that benefitted Fidelity at the expense of the Plans.
8. 8
         12.     This class action is brought on behalf of participants in the Plans who participated
9. 9

    1 November 28, 2011 through the present (the “Class Period”).
10.from
  III.
   0 JURISDICTION AND VENUE

11. 1     13.    Subject Matter Jurisdiction. This court has subject matter jurisdiction over this
    1
  action pursuant to 28 U.S.C. §1331 because it is a civil action arising under the laws of the United
12. 1
  States, and pursuant to ERISA §502(e)(1), 29 U.S.C. §1132(e)(1).
    2
          14. This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant
13. 1
  to 28 U.S.C. § 1367 because the state law claims are so related to Plaintiff’s other claims in this
    3

14.action
    1     that they form part of the same case or controversy. This Court also has subject matter

   4
  jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1332(d)(2), as this is a class
15.action,
    1      the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest or
    5
  costs, and there is diversity of citizenship between some members of the class and some
16. 1
  defendants.
    6
          15. Personal Jurisdiction. This court has personal jurisdiction over each of the
17. 1
  Defendants
   7         because they reside and/or transact business in and have significant contacts with this

18.District,
    1        and because ERISA provides for nationwide service of process, ERISA §502(e)(2), 29

   8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      -4-                         627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 5 of 39



  U.S.C. §1132(e)(2), and the Plans are and were administered in this District and the actions
1. 1

2. complained
    2         of took place in this District. This Court also has personal jurisdiction over Defendants

3. pursuant
    3       to Fed. R. Civ. P. 4(k)(1)(A) because they would be subject to the jurisdiction of a court

4. of4 general jurisdiction in Washington.

5. 5      16.    Venue. Venue is proper in this District pursuant to ERISA §502(e)(2), 29 U.S.C.
6. 6
  §1132(e)(2), because the Plans are and were administered in Renton, Washington, within this
7. 7
  District, the actions complained of took place in this District, and/or a Defendant resides or may
8. 8
  be found in this District. Venue is also proper in this District pursuant to 28 U.S.C. §1391 because
9. 9

10.a1defendant resides and/or does business in this District and because a substantial part of the events
  or0 omissions giving rise to the claims asserted herein occurred within this District.

11.IV.
    1 PARTIES

   1
          17.     Plaintiff Jenny M. Johnson is a resident of Tacoma, WA. She participated in each
12. 1
  of the Plans during the entire Class Period.
    2
          18.    Plaintiff’s individual accounts in the Plans were invested in the Fidelity Freedom
13. 1
  2040 Fund, where her retirement assets were invested during the Class Period. Plaintiff, like
    3

14.substantially
    1            all participants and beneficiaries of the Plans, was not provided any information

  regarding
   4        the substance of deliberations, if any, of Defendants concerning the Plans’ menu of
15.investment
    1         options or selection of service providers during the Class Period. Plaintiff otherwise
    5
  had no knowledge of the substance of the deliberations, or of the nature of the investments offered
16. 1
  in the Plans beyond what was provided to her by the Plans.
    6
          19.    Defendant Providence Health & Services, the sponsor of each of the Plans, is a
17. 1
  health
   7     care system operating in approximately 900 locations across the western United States, with

18.its
    1 principal place of business in Renton, Washington.

   8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      -5-                         627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 6 of 39



          20.    Defendant Providence Health & Services Human Resources Committee (the “HR
1. 1

2. Committee”)
    2          is comprised of employees of Providence. The HR Committee performs

3. administrative
    3             functions for the 403(b) Plan and the 401(k) Plan, including the authority to

4. determine
    4        the investment funds made available under these plans and to develop and oversee the
5. implementation
    5             of any investment education program.
6. 6
          21.    Defendant the Retirement Plans Committee is comprised of employees of
7. 7
  Providence. The Retirement Plans Committee is the plan administrator for the 401(a) Plan and
8. 8
  has the obligation to oversee all aspects of the 401(a) Plan, including its investment options.
9. 9

10. 1     22.    Defendant the Investment Review Committee is comprised of employees of

  Providence
   0         and is responsible for selecting, monitoring and removing the investment options for

11.each
    1 of the Plans.

   1
          23.    Defendants Jane and John Does 1–25 are members of the HR Committee, the
12. 1
  Retirement Plans Committee, the Investment Review Committee and/or Providence executives in
    2
  charge of Human Resources during the Class Period, who are unknown to Plaintiff.
13. 1
         24.    Defendants are, or during the Class Period were, fiduciaries to the Plans within the
    3

14.meaning
    1      of ERISA §§ 3(21)(A)(i) and (iii), 29 U.S.C. §§ 1002(21)(A)(i) and (iii) or R.C.W. §

   4
  11.100.130, and parties in interest to the Plans within the meaning of ERISA §§ 3(14)(A) and (C),
15.29
    1 U.S.C. §§ 1002(14)(A) and (C).

   5

16. 1

   6

17. 1

   7
18. 1

   8

19. 1                                                                         L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                      C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                    -6-                       627 208th Avenue SE
                                                                     Sammamish, Washington 98074-7033
                                                                     Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 7 of 39



  V.    FACTS
1. 1

2. 2      A. The Plans and Their Administration

3. 3               1.     The 403(b) Plan

4. 4      25.      The 403(b) Plan is an employee benefit plan within the meaning of ERISA §3(3),
5. 29
    5 U.S.C. §1002(3), which is subject to the provisions of Title I of ERISA pursuant to ERISA

6. 6
  §4(a), 29 U.S.C. §1003(a).
7. 7
          26.    The 403(b) Plan is also an “employee pension benefit plan” or “pension plan” as
8. 8
  defined by ERISA §3(2)(A), 29 U.S.C. §1002(2)(A), and “defined contribution plan” or
9. 9

10.“individual
    1          account plan” within the meaning of ERISA §3(34), 29 U.S.C. §1002(34).

   0      27.      The 403(b) Plan covers eligible employees of Providence, including its

11.subsidiaries.
    1

   1
          28.      Providence is the Plan Administrator for the 403(b) Plan. Accordingly, it is
12. 1
  responsible for selecting, monitoring, and removing the investment options in the 403(b) Plan. At
    2
  some or all times during the Class Period, it designated the HR Committee and the Investment
13. 1
  Review Committee to carry out this duty.
    3

14. 1     29.      Participants in the 403(b) Plan can direct the investment of the assets allocated to

   4 individual accounts into the investment options approved by the HR Committee and/or the
  their
15.Investment
    1         Committee and offered by the 403(b) Plan, and the return on those investments are
    5
  credited to each participant’s account. Participants who do not direct the investment of the assets
16. 1
  are invested in the 403(b) Plan’s default investment option, the Fidelity Freedom target date funds.
    6
          30.     During the Class Period, the 403(b) Plan has invested in at least 50 different
17. 1
  investment
   7         options, of which 17 were managed by Fidelity and at least 24 more paid revenue-

18.sharing
    1      to Fidelity.

   8

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      -7-                        627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 8 of 39



          31.     The 403(b) Plan’s benefits are funded by participants’ voluntary tax-deferred and
1. 1

2. after-tax
    2        (Roth) contributions and by employer matching contributions.

3. 3      32.     The 403(b) Plan’s most recent Form 5500 filing with the U.S. Department of Labor

4. states
    4     that at the end of the 2017 plan year the Plan had 85,281 participants with account balances.
5. 5      33.     At all relevant periods, Fidelity served, and continues to serve, as the 403(b) Plan’s
6. 6
  Recordkeeper.
7. 7
                  2.      The 401(k) Plan
8. 8
          34.     The 401(k) Plan is an employee benefit plan within the meaning of ERISA § 3(3),
9. 9

10.29
    1 U.S.C. § 1002(3), which is subject to the provisions of ERISA pursuant to ERISA § 4(a), 29
  U.S.C.
   0     § 1003(a).

11. 1     35.     The 401(k) Plan is also an “employee pension benefit plan” or “pension plan” as
    1
  defined by ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A), and a defined contribution plan or
12. 1
  “individual account plan” within the meaning of ERISA § 3(34), 29 U.S.C. § 1002(34).
    2
           36.    Providence established the 401(k) Plan effective July 1, 2007, as a consolidation of
13. 1
  the retirement plans of certain affiliates and subsidiaries. Since it was established, other retirement
    3

14.plans
    1 of other subsidiaries and affiliates have merged into the 401(k) Plan.

   4      37.     The 401(k) Plan covers eligible employees of Providence and its affiliates,
15.including
    1        Swedish Health Services, Swedish/Edmond, Providence Specialty Medical Group,
    5
  PacMed Clinics, Kadlec Regional Medical Center and Providence St. Joseph. The 401(k) Plan
16. 1
  previously covered eligible employees of Washington Cancer Centers, P.C., Providence Physician
    6
  Services and John Wayne Cancer Institute.
17. 1

   7
18. 1

   8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      -8-                         627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 9 of 39



          38.     The Plan Administrator for the 401(k) Plan is the HR Committee. Under the terms
1. 1

2. of2 the 401(k) Plan, the Investment Review Committee is responsible for selecting, monitoring and

3. removing
    3       the investment options in the 401(k) Plan.

4. 4      39.     Participants in the 401(k) Plan can direct the investment of assets allocated to their
5. individual
    5         accounts into the investment options approved by the HR Committee and/or the
6. 6
  Investment Committee and offered by the 401(k) Plan, and the return on those investments are
7. 7
  credited to each participant’s account. Participants who do not select the investment of assets are
8. 8
  invested in the 401(k) Plan’s default investment option, the Fidelity Freedom target date funds.
9. 9

10. 1     40.     During the Class Period, the 401(k) Plan has invested in at least 50 different

  investment
   0         options, of which 17 were managed by Fidelity and at least 24 more paid revenue-

11.sharing
    1      to Fidelity.
   1
          41.     The 401(k) Plan’s benefits are funded by participants’ voluntary tax-deferred and
12. 1
  after-tax (Roth) contributions and by employer matching contributions.
    2
          42.      The 401(k) Plan’s most recent Form 5500 filing with the U.S. Department of Labor
13. 1
  States that at the end of the 2017 plan year the plan had 12,021 participants with account balances.
    3

14. 1             3.      The 401(a) Plan

   4      43.     The 401(a) Plan is sponsored by Providence and administered by the Retirement
15.Plans
    1    Committee. The 401(a) Plan’s purpose “is to provide retirement benefits” to eligible
    5
  employees of Providence and its subsidiaries.
16. 1
          44.   Providence classifies the 401(a) Plan as a “church plan” within the meaning of
    6
  Internal Revenue Code § 414(e) and ERISA § 3(33), 29 U.S.C. § 1002(33) and, accordingly, does
17. 1
  not
   7 consider the plan to be subject to ERISA. The 401(a) Plan Document provides that it is
18.governed
    1       by the laws of the State of Washington.

   8

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      -9-                        627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 10 of 39



          45.     At some or all times during the Class Period, the Retirement Plans Committee
1. 1

2. designated
    2         to the Investment Review Committee the responsibility for selecting, monitoring, and

3. removing
    3       the investment options in the plan.

4. 4      46.     Under the terms of the 401(a) Plan, participants have a plan account, similar to the
5. 403(b)
    5     Plan and 401(k) Plan. During each plan year, Providence makes a discretionary employer
6. 6
  contribution to participants’ plan accounts based on how many years of service they have with
7. 7
  Providence.
8. 8
         47.     Participants in the 401(a) Plan can direct the investment of the assets allocated to
9. 9

10.their
    1 individual accounts into the investment options approved by the Retirement Plans Committee
  and/or
   0     the Investment Review Committee and offered by the 401(a) Plan, and the return on those

11.investments
    1          are credited to each participant’s account. Participants who do not direct the
    1
  investment of the assets are invested in the 401(a) Plan’s default investment option, the Fidelity
12. 1
  Freedom target date funds.
    2
         48.     During the Class Period, the 401(a) Plan has invested in at least 50 different
13. 1
  investment options, of which 17 were managed by Fidelity and at least 24 more paid revenue-
    3

14.sharing
    1      to Fidelity.

   4      49.     As of the end of 2016, there were 68,517 participants in the 401(a) Plan.
15. 1     B.      The Plans’ Recordkeeper’s Sources of Compensation
   5
          50.     Each of the Plans is a “defined contribution plan” whereby participants have
16. 1
  individual accounts.
    6
         51.     The Recordkeeper of defined contribution plans, like the Plans, maintains
17. 1
  participant
   7          account balances, provides a website and telephone number for participants to monitor

18.and
    1 control their plan accounts, and provides various other services to the plan.

   8

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                    - 10 -                      627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 11 of 39



          52.     Recordkeeping services are highly commoditized, with little or nothing
1. 1

2. distinguishing
    2             the services provided by one recordkeeper over another.

3. 3      53.     For providing various services, third-party plan administrators, record-keepers,

4. consultants,
    4           investment managers, and other vendors in the 401(k) industries have developed a
5. variety
    5      of pricing and fee structures.
6. 6
          54.      At best, these fee structures are complicated and confusing when disclosed to
7. 7
  participants. At worst, they are excessive, undisclosed, and illegal.
8. 8
          55.    During the Class Period, Fidelity was the recordkeeper for the Plans. The revenue-
9. 9

10.sharing
    1      arrangements between Fidelity and each of the Plans were the same during the Class

  Period.
   0      And, the Investment Committee was responsible for choosing the Plans’ investment

11.options
    1      during the Class Period, the Plans’ core lineups were substantially similar. Accordingly,
    1
  as described below, the Plans suffered similar investment losses due to the imprudent, costly
12. 1
  investment options that were in the Plans that paid excessive amounts of revenue sharing to
    2
  Fidelity.
13. 1
          56.   The compensation Fidelity received for its recordkeeping and administration of the
    3

14.Plans
    1    was excessive and unreasonable, and the Defendants breached their fiduciary obligations to

  ensure
   4     that Fidelity’s compensation was reasonable.
15. 1     57.     Providence, the HR Committee, the Retirement Plans Committee in their
    5
  administration, and the Investment Review Committee in its selection of investments, also failed
16. 1
  to have a prudent process for evaluating the amount and reasonableness of the compensation paid
    6
  to Fidelity. Instead of evaluating the cost of these services in the marketplace, Defendants
17. 1
  permitted
   7        Fidelity to administer and do the recordkeeping for the Plan without meaningful market

18.competition.
    1           At no time before 2016 did Defendants limit or curtail Fidelity’s growing

   8

19. 1                                                                         L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                      C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                   - 11 -                     627 208th Avenue SE
                                                                     Sammamish, Washington 98074-7033
                                                                     Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 12 of 39



  compensation — rather, Fidelity was allowed to generate ever higher fees despite costs which were
1. 1

2. either
    2     stable or falling.

3. 3       58.     Failing to do so constituted a breach of the duties of prudence and cost the Plans

4. millions
    4       of dollars in excessive fees charged directly by Fidelity or collected by Fidelity from the
5. Plans’
    5     investment options through revenue sharing.
6. 6
           59.     Defendants caused the Plans to purchase recordkeeping, administration, investment
7. 7
  management, and other services from various institutions and entities. The fees paid to Fidelity,
8. 8
  are, and have been, unreasonable and excessive; especially in light of the Plans’ enormous size
9. 9

10.and
    1 asset value, individually and collectively. In order to provide for this compensation to Fidelity,
   Defendants
    0         have included inferior and imprudently selected investment options as core

11.investments.
    1

    1
           60.     Defendants have caused the amounts that the Plans pay for these services to be
12. 1
  assessed against the Plans’ participants’ accounts.
    2
         61.     Defendants have caused or allowed Fidelity to receive payment in at least four
13. 1
  ways: (1) by direct disbursement from the Plans to the entity providing the service; (2) by
    3

14.receiving,
    1         or having the opportunity to receive, “Revenue Sharing” payments comprised of the

   Plans’
    4     assets distributed between or amount various service providers; (3) by profiting from the
15.inclusion
    1        of Fidelity-managed mutual funds, which charged fees to all investors, included in the
    5
  Plans; and (4) through other sources of compensation, including float interest and the Plans’
16. 1
  “Brokerage Window.”
    6

17. 1

    7
18. 1

    8

19. 1                                                                            L AW O FFICES OF
   AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
    9 C17-1779 JCC
   No.
                                                     - 12 -                      627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 13 of 39



                 1.      Hard Dollar Payments
1. 1

2. 2      62.    Payments in the form of direct disbursements from a retirement plan to an entity

3. providing
    3        a service to the plan are characterized as “Hard Dollar” payments or “Direct

4. Compensation”.
    4

5. 5      63.    Plan Sponsors, like Providence, generally disclose, in one form or another, Hard
6. 6
  Dollar payments made from a retirement plan to service providers.
7. 7
         64.     When such disclosures are made, understanding the plan’s service provider
8. 8
  expenses for a given year appears straightforward: the plan transfers funds in a stated amount to
9. 9

10.the
    1 provider in return for the provider’s services. From this, plan participants and government
  regulators
   0         surmise that the plan expended the stated amount in exchange for the services.

11. 1     65.   Fidelity received the following Hard Dollar payments from the 403(b) Plan
    1
  according to forms filed by the Plan with the United States Department of Labor.
12. 1
                                 Year            Hard-Dollar Payments
    2                            2011                    $88,753
13. 1                            2012                        $74,700

   3                             2013                        $66,687
                                 2014                        $71,467
14. 1
                                 2015                        $97,639
   4

15. 1     66.    The 401(a) Plan and the 401(k) Plan paid an even higher percentage of their
   5
  respective plan’s assets in “Hard Dollars” to Fidelity in these years.
16. 1
                 2.      Revenue Sharing Payments From Outside Service Providers
   6
          67.    While the hard dollar fees above appear modest, the vast majority of Fidelity’s
17. 1
  compensation came in the form of Revenue Sharing.
    7
18. 1     68.    Industry commentators and analysts consider Revenue Sharing as the “big secret of

  the
   8 retirement industry.” Industry commentators and analysts generally define Revenue Sharing as

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                           C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                    - 13 -                      627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 14 of 39



  the transfer of asset-based compensation from brokers or investment management providers (such
1. 1

2. as2 mutual funds, common collective trusts, insurance companies offering general insurance

3. contracts,
    3         and similar pooled investment vehicles) to administrative service providers (record-

4. keepers,
    4       administrators, trustees) in connection with 401(k) and other types of defined contribution
5. plans.
    5

6. 6
            69.   For example, a plan or its agent (a third-party administrator, consultant, or similar
7. 7
  fiduciary) seeking to invest plan assets in an investment vehicle (a mutual fund, common and
8. 8
  collective trust, guaranteed investment contract, etc. (collectively a “Fund”)) will negotiate an
9. 9

10.agreement
    1        that sets the costs assessed against each dollar invested by specifying the expense ratio

  and
   0 available Revenue Sharing (which is included within the expense ratio).

11. 1       70.   In Revenue Sharing arrangements, the plan and the Fund agree upon an asset-based
    1
  fee (an expense ratio) that is not the true price for which the Fund will provide its service.
12. 1
          71.     Instead, the agreed asset-based fee includes both the actual price for which the Fund
    2
  will provide its service and additional amounts that the Fund does not need to cover the cost of its
13. 1
  services and to make a profit.
    3

14. 1       72.   The additional portion of the agreed-upon asset-based charge is “shared” with plan

   4
  service providers or others who do business with the plan or the Fund.
15. 1       73.   As a result of Revenue Sharing arrangements, plan service providers or others who
    5
  do business with the plan or the Fund receive both a Hard Dollar payment from the plan and
16. 1
  additional revenue that the Fund “shares” with them.
    6
         74.     The total fees a Fund charges to a plan can vary widely based upon a number of
17. 1
  factors,
   7       including without limitation: the amount that the plan invests in the Fund; the level of

18.sophistication
    1             of the plan fiduciary negotiating the fee agreement; the plan fiduciary’s awareness

   8

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 14 -                     627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 15 of 39



  of Revenue Sharing and effort to monitor revenue sharing transfers; the diligence with which the
1. 1

2. plan
    2 fiduciary conducts such negotiations; and the separate financial interests and/or agendas of

3. the
    3 plan fiduciary and the Fund as they negotiate.

4. 4      75.     To severely reduce, or eliminate Hard Dollar payments altogether, a plan’s
5. fiduciaries
    5          and a Fund may agree to set a Fund’s asset-based fee (its expense ratio) at a level high
6. 6
  enough: (A) to cover the Fund’s services and profit; and (B) to provide excess Revenue Sharing
7. 7
  more than sufficient to cover all other plan services and more. This causes a plan’s recordkeeping
8. 8
  fees to appear deceptively low in disclosures to Plan participants and government regulators.
9. 9

10. 1     76.     When plan service providers receive compensation in the form of both Hard Dollar

  fees
   0 and Revenue Sharing payments determining the total amount of fees and expenses that the

11.Plan
    1 incurs for any category of services (i.e. recordkeeping and administration, investment

    1
  advisory, trustee, auditing, etc.) requires that both the Hard Dollar fees and Revenue Sharing
12. 1
  payments be taken into account.
    2
          77.    Although Revenue Sharing monies arise only as a result of, and in connection with,
13. 1
  transactions involving the plan, plan assets, and service providers; Revenue Sharing is not always
    3

14.captured
    1       and used for the benefit of the plan and the participants.

   4      78.     In addition, plan fiduciaries may limit their selection of funds to only those funds
15.which
    1    provide sufficient revenue sharing, thus foregoing superior investment alternatives and
    5
  selecting or maintaining inferior investment options based upon revenue sharing relationships.
16. 1
  These alternatives include identical share classes of the same mutual funds that charged lower fees
    6
  because they do not pay revenue sharing, institutional products by the same fund managers which
17. 1
  offer
   7 materially identical services for even lower cost, or superior alternatives offered by different
18.managers
    1       who are unwilling to pay revenue sharing to the Plan recordkeeper.

   8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 15 -                       627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 16 of 39



          79.     Plan fiduciaries may do this to conceal the true amount of compensation paid to the
1. 1

2. Recordkeeper
    2           or to reduce the plan sponsor’s cost at the expense of plan participants.

3. 3      80.     Nearly all of the actively managed mutual funds included in the Plans paid revenue

4. sharing
    4      to Fidelity.1
5. 5      81.     In determining whether a plan administrator or other fiduciary has fulfilled its
6. 6
  obligation to ensure that the fees and expenses assessed against the plan are reasonable and
7. 7
  incurred solely in the interest of plan participants, all sources of compensation, including revenue
8. 8
  sharing, must also be taken into account.
9. 9

10. 1     82.     Adding revenue sharing from non-Fidelity mutual funds to the Hard Dollar fees

  discussed
   0        above, Fidelity’s compensation from external, non-Fidelity funds for the 403(b) Plan,

11.was:
    1

   1

12. 1           Year       Hard-Dollar    Non-Proprietary Revenue         External
                            Payments             Sharing               Compensation Per
   2                                                                     Participant
                2011        $88,753              $2,393,005                $34.80
13. 1

   3            2012        $74,700              $1,900,649                      $42.53

14. 1           2013        $66,687              $2,971,151                      $50.12

   4            2014        $71,467              $2,700,088                      $35.43
15. 1
                2015        $97,639              $2,539,550                      $46.81
   5

16. 1

   6

17. 1

   7
18. 1The 403(b) Plan’s 2015 Form 5500 filings with the Department of Labor do not disclose
  1
  revenue sharing from the Calvert Social Index I Fund, the Dreyfus High Yield I fund, or the
  American
    8       Funds Large-Cap Growth Fund.

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                    - 16 -                      627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 17 of 39



          83.     The 401(k) Plan and the 401(a) Plan, which had the same revenue-sharing
1. 1

2. arrangements
    2           and investments options as the 403(b) Plan, similarly paid excessive amounts of

3. revenue-sharing
    3              to Fidelity based on their respective assets and number of participants.

4. 4      84.     It was not until 2016 that the Defendants arranged to have a portion of the non-
5. proprietary
    5          revenue sharing rebated to the Plans. Defendants’ 2016 Form 5500, filed with the
6. 6
  United States Department of Labor in October 2017, disclosed that Fidelity received direct
7. 7
  compensation of -$1,726,918 in the 2016 Plan year for the 403(b) Plan. Likewise, the 401(k)
8. 8
  Plans’ Form 5500 for 2016 disclosed that Fidelity’s direct compensation was -$196,123. The
9. 9

10.401(a)
    1     Plan’s Financial Statements for 2016 showed that the plan’s total administrative expenses

  were
   0 $587,481 lower than in 2015. 2016 was the first time Fidelity rebated to the Plans the revenue

11.sharing
    1      payments for the benefits of the Plans. Nevertheless, Fidelity received hundreds of
    1
  thousands of dollars more in revenue sharing from external funds in 2016 than it rebated to the
12. 1
  Plans.
    2
                3.      Revenue Sharing on Fidelity’s Funds
13. 1
         85.    In addition to non-Fidelity funds paying revenue sharing to Fidelity, the Plans
    3

14.included
    1       at least 17 Fidelity-managed mutual funds, of which 14 were actively-managed funds in

  which
   4    the Plans invested in the “K” share class.
15. 1     86.     Fidelity routinely offers revenue sharing to other vendors who place investments in
    5
  the K share class of its funds, and, upon information and belief, attributes revenue sharing
16. 1
  payments to its recordkeeping division when, as here, Fidelity is the Plans’ recordkeeper.
    6
                 4.     Other Sources of Compensation
17. 1

   7      87.     Defendants also permitted Fidelity to earn additional compensation at the expense

18.of1 the Plans’ participants. For example, Defendants permitted Fidelity to earn “float” interest that

   8

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 17 -                      627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 18 of 39



  Fidelity received. Because revenue sharing arrangements provide asset-based fees, prudent
1. 1

2. fiduciaries
    2          monitor the total amount of revenue sharing a recordkeeper receives — as well as other

3. compensation
    3           such as interest earned on assets moving into and out of the Plan, called “float” —

4. to4 ensure that the record-keeper is not receiving unreasonable compensation.

5. 5      88.      The Plans also included investments offered through Fidelity’s “Brokerage Link”
6. 6
  product, which offered an assortment of mutual funds that paid revenue sharing to Fidelity.
7. 7
         C.     Defendants’ Imprudent Selection and Retention of Investment Options That
8. 8            Paid Fees to Fidelity
9. 9      89.      In order to facilitate revenue sharing and proprietary Fidelity Funds in the Plans,
10. 1
  Defendants maintained investment options despite no expectation they would outperform cheaper
    0
  or superior alternatives. A long series of decisions involving proprietary and non-proprietary
11. 1
  investments indicate a failure by Defendants to prudently select and monitor the investment
    1

12.options
    1      in the Plan.

   2               1.     Defendants Offered Investment Options That Were Not In The Least
                          Expensive Share Class
13. 1
          90.      Large retirement plans, like the Plans, have substantial bargaining power to
   3

14.negotiate
    1        low fees for investment management services.

   4               The fiduciaries also must consider the size and purchasing power of their
                   plan and select the share classes (or alternative investments) that a
15. 1
                   fiduciary who is knowledgeable about such matters would select under the
   5               circumstances. In other words, the ‘prevailing circumstances’—such as the
16. 1              size of the plan—are a part of a prudent decision-making process. The
                   failure to understand the concepts and to know about the alternatives could
   6               be a costly fiduciary breach.
17. 1
  Fred Reish, Just Out of Reish: Classifying Mutual Funds, Plan Sponsor Magazine (Jan. 2011).2
    7
18. 1
  2 8Available   at http://www.plansponsor.com/MagazineArticle.aspx?id=6442476537.
19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 18 -                     627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
             Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 19 of 39



            91.    Lower-cost institutional share classes of mutual funds are available to institutional
1. 1

2. investors,
    2         like the Plans, that meet the minimum investment amounts for these share classes. In

3. addition,
    3        large retirement plans can invest in collective investment trusts or hire investment

4. advisers
    4       directly to manage separate accounts for the plan within plan-specific investment
5. parameters
    5         and with even lower investment management fees. As the Department of Labor
6. 6
  recognized, large defined contribution plans with assets over $500 million “can realize substantial
7. 7
  savings” through separate accounts, including “[t]otal investment management expenses can
8. 8
  commonly be reduced to one-fourth of the expenses incurred through retail mutual funds.” U.S.
9. 9

10.Dep’t
    1    of Labor Pension & Welfare Ben. Admin., Study of 401(k) Plan Fees and Expenses §2.4.1.3

  (Apr.
   0    13, 1998) (emphasis added).3 Employers like Providence, who sponsor more than one

11.retirement
    1         plan, can use the plans’ combined assets to negotiate lower fees across all plans.
      1
            92.    Despite these lower-cost options, Defendants have invested, and continue to invest,
12. 1
  Plans’ assets in mutual funds with a higher cost than were and are available for the Plans based on
    2
  their size, such as separate accounts and collective trusts.
13. 1
           93.    For the exact same mutual fund option, the Plans has offered higher-cost share
    3

14.classes
    1      of identical mutual funds than were available to the Plans, without prudently considering

   4 lower-cost identical alternatives or recapturing the excessive fees for the benefit of the Plans.
  these
15. 1       94.    The failure to select lower-cost share classes for the Plans’ mutual fund options
    5
  identical in all respects (portfolio manager, underlying investments, structure, and asset allocation)
16. 1
  except for cost demonstrates that either Defendants intentionally refused to move the Plans to a
    6
  cheaper share class, or that it failed to consider the size and purchasing power of the Plans when
17. 1
  selecting
   7        share classes and engaged in no prudent process in the selection, monitoring, and

18. 1
  3
      8Available at https://www.dol.gov/ebsa/pdf/401kRept.pdf.

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      - 19 -                     627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 20 of 39



  retention of those mutual funds. Either explanation constitutes a violation of Defendants’ fiduciary
1. 1

2. obligations
    2          to the Plan. Tibble v. Edison Int’l, 843 F. 3d 1187, 1198 (9th Cir. 2016) (“[A] trustee

3. cannot
    3     ignore the power the trust wields to obtain favorable investment products, particularly when

    4 products are substantially identical — other than their lower cost — to products the trustee
4. those

5. has
    5 already selected.”).

6. 6
          95.     Had the amounts invested in the higher-cost share class mutual fund options instead
7. 7
  been invested in the lower-cost share class mutual fund options from November 28, 2011 to the
8. 8
  present, Plans participants would have retained substantially more of their retirement savings,
9. 9

10.which
    1    would have grown even larger because it would have remained invested in the Plans.

   0      96.     The high investment management, recordkeeping, and other administrative fees

11.caused
    1     the Plans to incur Total Plan Costs — the total percentage of the Plan’s assets paid in fees
    1
  each year — that were higher than what comparable plans paid.
12. 1
          97.    An example of the Defendants’ fiduciary breaches is shown by the Plans’ Money
    2
  Market Fund. Stable value funds and money market funds are two investment vehicles designed
13. 1
  to preserve principal while providing a return.
    3

14. 1     98.     Stable value funds are a common investment in defined contribution plans and in

   4 are designed specifically for use in large defined contribution plans.
  fact
15. 1     99.     The structure of stable value funds allows them to outperform money market
    5
  funds in virtually all market conditions and over any appreciable time period. See, Abbott v.
16. 1
  Lockheed Martin Corp., 725 F.3d 803, 806 (7th Cir. 2013); see also Paul J. Donahue, Plan
    6
  Sponsor Fiduciary Duty for the Selection of Options in Participant-Directed Defined
17. 1
  Contribution
   7           Plans and the Choice Between Stable Value and Money Market, 39 AKRON L. REV.

18. 1

   8

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                    - 20 -                      627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
            Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 21 of 39



  9, 20–27 (2006); Sudheer Chava, Stable Value Analysis, Working Paper, June 17, 2017
1. 1

2. (available
    2         at: http://www.prism.gatech.edu/~schava6/SVReport.pdf).

3. 3       100.    Stable Value Funds hold longer duration instruments generating excess returns over

4. money
    4    market investments, but utilize insurance contracts to negate the change in risk, so that to
5. the
    5 investor returns are both higher and less volatile. Stable value funds also provide a guaranteed

6. 6
  rate of return to the investor, referred to as a crediting rate, and protect against the loss of principal
7. 7
  and accrued interest. This protection is provided through a wrap contract issued by a bank,
8. 8
  insurance company or other financial institution that guarantees the book value of the participant’s
9. 9

10.investment.
    1

    0      101.    Even during the period of market turbulence in 2008, “stable value participants

11.received
    1       point-to-point protection of principal, with no sacrifice of return[.]” Paul J. Donahue,
    1
  Stable Value Re-examined, 54 RISKS AND REWARDS 26, 28 (Aug. 2009).4
12. 1
          102. The 403(b) Plan nevertheless invested over $122 million in the Fidelity U.S.
    2
  Government Reserves Money Market Fund, a money market fund that paid interest to the Plan of
13. 1
  only 0.01%, while paying fees to Fidelity that were much higher than what was paid to participants.
    3

14.The
    1 401(a) Plan invested $33 million and 401(k) Plan invested more than $15 million in the same

   4
  Fidelity money market fund, paying the same excessive fees.
15. 1      103.    In 2016, Defendants replaced Fidelity’s money market fund in the Plans with a
    5
  retail money market fund managed by Vanguard. The Vanguard fund is substantially the same in
16. 1
  terms of risk, structure, and underlying investments, but it has significantly lower expenses and,
    6
  as a result, has consistently higher returns (30 bps in 2016 and over 50 bps in 2017).
17. 1

    7
18.4 1
      Available at http://www.soa.org/library/newsletters/risks-and-rewards/2009/august/rar-2009-
   iss54-donahue.pdf.
     8

19. 1                                                                               L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                            C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                       - 21 -                       627 208th Avenue SE
                                                                           Sammamish, Washington 98074-7033
                                                                           Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 22 of 39



           104.    As with their decisions concerning share classes of mutual funds and the decision
1. 1

2. not
    2 to use cheaper institutional products, the decision to use Fidelity’s Money Market Fund served

3. to3 benefit Fidelity at a significant and predicable cost to the Plans.

4. 4       105.    Each of the Plans also qualified for institutional money market funds, such as the
5. Vanguard
    5       Prime Money Market Fund (Admiral Shares), which charges fees of only 10 bps and
6. 6
  has outperformed the Plan’s money market fund significantly prior to, and during, the Class Period.
7. 7
  Given that the money market funds are virtually identical except for the institutional fund’s lower
8. 8
  fees and higher performance there is no prudent reason for Defendants to have invested in the retail
9. 9

10.money
    1    market funds.5 Had Defendants invested in the retail Vanguard Federal Money Market fund

  instead
   0      the retail Fidelity money market fund, Plan would have received higher interest payments

11.during
    1     the Class Period.
      1
           106.    By favoring the interests of Fidelity in the inclusion of the Fidelity Money Market
12. 1
  Fund and by failing to invest in institutionally-priced money market funds, Defendants failed to
    2
  discharge their duties with respect to the Plans with the care, skill, prudence, and diligence under
13. 1
  the circumstances then prevailing that a prudent man acting in a like capacity and familiar with
    3

14.such
    1 matters would use in the conduct of an enterprise of like character and with like aims.

      4

15. 1

      5

16. 1

      6

17. 1

    7
  5
     Catherine Valenti, How to Choose a Money Market Fund, March 28, 2011. (“The most
  important
18. 1        factor in choosing a money market fund is its expense ratio, which can eat away at a
  fund’s return since most money market funds generally have comparable yields.”). available at:
  https://www.thestreet.com/story/1365782/1/how-to-choose-a-money-market-fund.html
    8

19. 1                                                                                 L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                              C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                       - 22 -                         627 208th Avenue SE
                                                                             Sammamish, Washington 98074-7033
                                                                             Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 23 of 39



                  2.      Defendants Selected, And Then Failed To Remove, Poor Performing
1. 1                      Investment Options For The Plans
2. 2
          107.    Defendants’ fiduciary duties are among the “highest [duties] known to the law.”
3. 3
  Donovan v. Bierwirth, 680 F.2d 263, 272 (2d Cir. 1982). Consistent with these fiduciary duties,
4. 4
  Defendants had a fiduciary duty to Plaintiff, the Plan, and the other participants in the Plan to offer
5. 5

6. only
    6 prudent investment options. A fiduciary has “a continuing duty of some kind to monitor

7. investments
    7          and remove imprudent ones” and “a plaintiff may allege that a fiduciary breached the

    8 of prudence by failing to properly monitor investments and remove imprudent ones.” Tibble,
8. duty

9. 135
    9 S.Ct. at 1829. Defendants therefore breached their fiduciary duty of prudence under ERISA

10. 1
   §404(a)(1)(B), 29 U.S.C. §1104(a)(1)(B) and Washington law.
    0
          108. Defendants systematically maintained actively managed Fidelity and non-Fidelity
11. 1
   mutual funds in the Plan despite high fees and poor performance in order to provide revenue
    1

12.sharing
    1      to Fidelity, as shown below.

   2

13. 1

   3

14. 1

   4

15. 1

   5

16. 1

   6

17. 1

   7
18. 1

   8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      - 23 -                      627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 24 of 39



           Fund             Fee         Category          Alternative       Alt Fee                 ICI Median
1. 1
                                                                                                        Feei
2. 2Fidelity U.S. Gov.     26 bps    Money Market             VMRXX          10 bps                   10 bps
         Reserve
3. 3
      Fidelity Contra      61 bps      US Equity              VRGWX           8 bps                    35 bps
4. 4 Fidelity Growth       77 bps      US Equity              VRGWX           8 bps                    35 bps
     Freedom Income        43 bps    Non-target date          VTINX          13 bps                    26 bps
5. 5
                                        balanced
6. 6 Freedom 2005           49 bps     Target Date            VTINX          13 bps                    52 bps
       Freedom 2010         49 bps     Target Date            VTENX          13 bps                    52 bps
7. 7
       Freedom 2015         52 bps     Target Date            VTXVX          14 bps                    52 bps
8. 8 Freedom 2020           55 bps     Target Date            VTWNX          14 bps                    52 bps
9. 9 Freedom 2025           57 bps     Target Date            VTTVX          14 bps                    52 bps
       Freedom 2030         60 bps     Target Date            VTHRX          15 bps                    52 bps
10. 1 Freedom 2035          63 bps     Target Date            VTTHX          15 bps                    52 bps
    0 Freedom 2040          64 bps     Target Date            VFORX          16 bps                    52 bps
       Freedom 2045         64 bps     Target Date            VTIVX          16 bps                    52 bps
11. 1 Freedom 2050          64 bps     Target Date             VFIFX         16 bps                    52 bps
    1 WF Emerging          122 bps    International           VEMIX          11 bps                    54 bps
          Markets                        Equity
12. 1 Ivy Mid-Cap          99 bps       Domestic          VMGMX               7 bps                    35 bps
    2     Growth                         Equity
      NFJ Small Cap        78 bps       Domestic              VSIIX           6 bps                    35 bps
13. 1      Value                         Equity
    3 PIMCO Total          71 bps    Domestic Bond            VBIMX           5 bps                    44 bps
           Return
14. 1 Columbia Acorn       97 bps     Int’l Equity            VFSNX          12 bps                    54 bps
    4     Harbor           74 bps     Int’l Equity            VFWSX          10 bps                    54 bps
    International Inst’l
15. 1
       Allianz AGIC        101 bps     Domestic               VRGWX           8 bps                    35 bps
    5 Growth A                           Equity
     Blackrock Global      78 bps    Non-target date          VSMGX          14 bps                    26 bps
16. 1
        Allocation I                   balanced
    6 Loomis Value N       57 bps      Domestic               VSPVX           8 bps                    35 bps
                                         Equity
17. 1
       Thornburg           98 bps     Int’l Equity            VTRIX           7 bps                    54 bps
    7 International
        Value R5
18. 1

   8

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 24 -                      627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 25 of 39



           Fund            Fee        Category           Alternative       Alt Fee                 ICI Median
1. 1
                                                                                                       Feei
2. 2 Blackrock US         101 bps    Int’l Equity            VEIRX          17 bps                   54 bps
         Opps Inst.
3. 3
       Calvert Capital    83 bps      Domestic               VMCIX           5 bps                    35 bps
4. 4 Accumulation I                    Equity
       Dreyfus High       70 bps    Domestic Bond            VWEAX          13 bps                    44 bps
5. 5
           Yield I
6. 6       Invesco        105 bps    Int’l Equity            VWILX          33 bps                    54 bps
        International
7. 7
       Growth I (R5)
8. 8 Invesco Real         100 bps       Other                VGSNX           7 bps                    63 bps
     Estate Inst’l (R5)
9. 9
      Amana Income        112 bps    Int’l Equity            VRNIX           8 bps                    54 bps
10. 1       (Inv)
      Loomis Value Y      70 bps      Domestic               VRVIX           8 bps                    35 bps
    0
                                        Equity
11. 1 American Funds      70 bps      Domestic               VSGWX           8 bps                    35 bps
     Large-Cap Growth                   Equity
    1
      JPMorgan Large      93 bps      Domestic               VSGWX           8 bps                    35 bps
12. 1Cap Growth Select                  Equity
      JPMorgan Large      54 bps      Domestic               VSGWX           8 bps                    35 bps
    2
      Cap Growth R5                     Equity
13. 1Templeton Global     63 bps      Int’l Bond             VTIFX           7 bps                    70 bps
      Bond Advantage
    3
     American Century     97 bps      Domestic               VRGWX           8 bps                    35 bps
14. 1 Growth Invstmt.                   Equity
    4American Century     78 bps      Domestic               VRGWX           8 bps                    35 bps
        Growth Inst.                    Equity
15. 1 Artisan Mid Cap     96 bps      Domestic               VMVAX           7 bps                    35 bps
    5      Value                        Equity
     American Century     63 bps      Domestic               VMVAX           7 bps                    35 bps
16. 1Mid-Cap Value R6                   Equity
    6 Wells Fargo         115 bps    Int’l Equity            VEMIX          11 bps                    54 bps
       Emerging Mkt
17. 1       Eq6
    7 PIMCO Total         75 bps    Domestic Bond            VBIMX           5 bps                    44 bps
        Return 3 AD
18. 1 PIMCO Total         56 bps    Domestic Bond            VBIMX           5 bps                    44 bps
    8     Return P

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                    - 25 -                      627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
              Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 26 of 39



          Fund              Fee        Category           Alternative       Alt Fee                 ICI Median
1. 1
                                                                                                        Feei
2. 2 American Funds        53 bps     Int’l Equity            VWILX          32 bps                   54 bps
        Europacific
3. 3
        Growth R5
4. 4 American Funds        50 bps     Int’l Equity            VWILX          32 bps                    54 bps
        Europacific
5. 5
        Growth R6
6. 6 American Funds        40 bps   Non-target date           VSMGX          14 bps                    26 bps
       Balanced R6                    balanced
7. 7
       Credit Suisse       78 bps       Other                 COMIX          65 bps                    63 bps
8. 8 Commodity
          Return
9. 9
       Manning and         81 bps   Non-target date           VSCGX          13 bps                    26 bps
10. 1Napier Pro-Blend                 balanced
     Moderate Term I
    0
         PIMCO            110 bps      Int’l Bond         PLMIX /           87 bps /                   70 bps
11. 1Developing Local                                     VGAVXii            32 bps
      Markets Admin
    1
      Dreyfus Boston       79 bps      Domestic               VMGIX          19 bps                    35 bps
12. 1Company Sm/Md                      Equity
       Cap Growth I
    2

13. 1     109.     For example, the 403(b) Plan has offered 15 different actively-managed Fidelity

   3
  mutual funds. Of them, 14 have underperformed investible index benchmarks but only one, the
14.money
    1    market fund, was removed as a Plan investment option by the Defendants.6
   4
          110.     Non-proprietary funds offering to pay Fidelity revenue sharing were also added,
15. 1
  and continued to be included, in the Plan despite higher fees and lower performance expectations
    5
  for the future compared to index funds or other investments that would not pay such fees to
16. 1
  Fidelity.
   6

17. 1

   7
18.6 1
     A second, the Freedom 2000 fund, was terminated by Fidelity and the assets moved into the
   Fidelity
     8      Income Fund.

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 26 -                      627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 27 of 39



          111.    Collectively, the Plan’s actively managed investments underperformed investible
1. 1

2. index
    2    alternatives each and every year of the Class Period, yet the Plans continues to offer these

3. funds
    3    because of the revenue sharing and other profits they provide to Fidelity.

4. 4      112.    Thus, predictably, for each of the past seven years the Plans would have been better
5. off
    5 with index investments.

6. 6
          113.    Defendants’ inability to select actively managed funds that outperform the index is
7. 7
  consistent with the vast weight of evidence that actively managed funds rarely outperform their
8. 8
  indexes and fund pickers cannot reliably determine which mangers are likely to outperform in the
9. 9

10.future.
    1      Plaintiff does not believe Defendants should have been expected to “beat the market;”

  rather,
   0      that in accordance with their fiduciary duties, Defendants should have systematically

11.reviewed
    1       the Plan investment options to ensure they were prudent given their performance and
    1
  cost.
12. 1
          114.    Academic and financial industry literature shows the importance of low fees in
    2
  selecting investments. Numerous scholars have demonstrated that high expenses are not correlated
13. 1
  with superior investment management. Indeed, funds with high fees on average perform worse
    3

14.than
    1 less expensive funds even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When

   4
  Cheaper is Better: Fee Determination in the Market for Equity Mutual Funds, 67 J. ECON. BEHAV.
15.&1 ORG. 871, 873 (2009); see also Jill E. Fisch, Rethinking the Regulation of Securities

    5
  Intermediaries, 158 U. PA. L. REV. 1961, 1993 (2010) (“the most consistent predictor of a fund’s
16. 1
  return to investors is the fund’s expense ratio”).
    6
                  [T]he empirical evidence implies that superior management is not priced through
17. 1             higher expense ratios. On the contrary, it appears that the effect of expenses on
    7             after-expense performance (even after controlling for funds’ observable
                  characteristics) is more than one-to-one, which would imply that low-quality funds
18. 1             charge higher fees. Price and quality thus seem to be inversely related in the market
                  for actively managed funds.
    8

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 27 -                     627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
             Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 28 of 39




1. Gil-Bazo
    1       & Ruiz-Verdu, When Cheaper is Better, at 883.
2. 2
             115.   If an individual high-cost mutual fund exhibits market-beating performance over a
3. 3
  short period of time, studies demonstrate that outperformance during a particular period is not
4. 4
  predictive of whether a mutual fund will perform well in the future. Laurent Barras et al., False
5. 5

6. Discoveries
    6          in Mutual Fund Performance: Measuring Luck in Estimated Alphas, 65 J. FIN. 179,

7. 181
    7 (2010); Mark M. Carhart, On Persistence in Mutual Fund Performance, 52 J. FIN. 57, 57, 59

8. (1997)(measuring
    8               thirty-one years of mutual fund returns and concluding that “persistent
9. differences
    9          in mutual fund expenses and transaction costs explain almost all of the predictability
10. 1
   in mutual fund returns”). However, the worst-performing mutual funds show a strong, persistent
    0
   tendency to continue their poor performance. Carhart, On Persistence in Mutual Fund
11. 1
   Performance, at 57.
    1

12. 1        116.   To the extent managers show any sustainable ability to beat the market, the

  outperformance
   2             is nearly always dwarfed by mutual fund expenses. Eugene F. Fama & Kenneth

13.R.
    1 French, Luck Versus Skill in the Cross-Section of Mutual Fund Returns, 65 J. FIN. 1915, 1931–

    3
  34 (2010); Russ Wermers, Mutual Fund Performance: An Empirical Decomposition into Stock-
14. 1
  Picking Talent, Style, Transaction Costs, and Expenses, 55 J. FIN. 1655, 1690 (2000).
    4
         117. Nobel Laureate William Sharpe also reached the same conclusion that active
15. 1
  managers  underperform passive managers net of fees. “Properly measured, the average actively
    5

16.managed
    1      dollar must underperform the average passively managed dollar, net of costs.” William

  F.6 Sharpe, The Arithmetic of Active Management, 47 Fin. Analysts J. 7, 8 (January/February
17.1991).
    1    7

      7
18. 1
  7
      8Available at http://www.cfapubs.org/doi/pdf/10.2469/faj.v47.n1.7.

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 28 -                     627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 29 of 39



          118.    The Plans’ experiences back this up, with Defendants consistently failing to select
1. 1

2. managers
    2       who outperform investible alternatives.

3. 3      119.    Prudent fiduciaries of large defined contribution plans conduct an analysis to

4. determine
    4        whether actively managed funds are expected to outperform their benchmark net of fees.
5. Prudent
    5      fiduciaries then make a reasoned decision as to whether it would be in the participants’
6. 6
  best interest to offer an actively managed option for the particular investment style and asset class.
7. 7
          120. Against this evidence and Defendants’ own experience of failing to identify
8. 8
  actively managed funds likely to outperform, the most plausible explanation for the active fund’s
9. 9

10.inclusion
    1        in the Plans was to facilitate revenue sharing payments and investment management fees

  to0 Fidelity in a way that would not alert the Plans’ participants to these payments.

11.VI.
    1     APPLICABLE FIDUCIARY STANDARDS
   1
          121.    The 403(b) Plan and the 401(k) Plan are subject to the terms of ERISA. ERISA
12. 1
  imposes strict fiduciary duties of loyalty and prudence upon Defendants as fiduciaries of the Plan.
    2
  ERISA § 404(a), states, in relevant part, that:
13. 1
             [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of
    3
             the participants and beneficiaries and —
14. 1
                   (A) for the exclusive purpose of:
    4
                         (i) providing benefits to participants and their beneficiaries; and
15. 1
                         (ii) defraying reasonable expenses of administering the plan; [and]
    5

16. 1              (B)    with the care, skill, prudence, and diligence under the circumstances then
                          prevailing that a prudent man acting in a like capacity and familiar with
   6                      such matters would use in the conduct of an enterprise of like character and
                          with like aims;
17. 1

   7               (C)    by diversifying the investments of the plan so as to minimize the risk of
                          large losses, unless under the circumstances it is clearly prudent not to do
18. 1                     so[.]

   8

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 29 -                      627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 30 of 39



          122.    ERISA also imposes co-fiduciary duties on plan fiduciaries. ERISA § 405, 29
1. 1

2. U.S.C.
    2     § 1105, states in relevant part that:

3. 3              In addition to any liability which he may have under any other provision of this
                  part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
4. 4              responsibility of another fiduciary with respect to the same plan in the following
                  circumstances:
5. 5

6. 6               (1)    if he participates knowingly in, or knowingly undertakes to conceal, an act
                          or omission of such other fiduciary, knowing such act or omission is a
7. 7                      breach;
                   (2)    if, by his failure to comply with section 404(a)(1) in the administration of
8. 8                      his specific responsibilities which give rise to his status as a fiduciary, he
                          has enabled such other fiduciary to commit a breach; or
9. 9               (3)    if he has knowledge of a breach by such other fiduciary, unless he makes
10. 1                     reasonable efforts under the circumstances to remedy the breach.

   0      123.    Under ERISA, fiduciaries who exercise discretionary authority or control over the

11.selection
    1        of plan investments and the selection of plan service providers must act prudently and
    1
  solely in the interest of participants and beneficiaries of the plan when performing such functions.
12. 1
  Thus, “the duty to conduct an independent investigation into the merits of a particular investment”
    2
  is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings Plan Litig., 74
13. 1
  F.3d 420, 435 (3d Cir. 1996).
    3

14. 1     124.    As the Department of Labor explains,

   4              [T]o act prudently, a plan fiduciary must consider, among other factors, the
                  availability, riskiness, and potential return of alternative investments for his or her
15. 1             plan. [Where an investment], if implemented, causes the Plan to forego other
                  investment opportunities, such investments would not be prudent if they provided
   5
                  a plan with less return, in comparison to risk, than comparable investments
16. 1             available to the plan, or if they involved a greater risk to the security of plan
                  assets than other investments offering a similar return.
    6
  DOL Opinion 88-16A (1988).
17. 1

   7      125.    Pursuant to these duties, fiduciaries must ensure that the services provided to the

18.plan
    1 are necessary and that the fees are reasonable:

   8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      - 30 -                      627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 31 of 39



                 Under section 404(a)(1) of ERISA, the responsible Plan fiduciaries must act
1. 1             prudently and solely in the interest of the Plan participants and beneficiaries … in
2. 2             determining which investment options to utilize or make available to Plan
                 participants or beneficiaries. In this regard, the responsible Plan fiduciaries must
3. 3             assure that the compensation paid directly or indirectly by the Plan to [service
                 providers] is reasonable.
4. 4
  DOL Opinion 97-15A (1997); DOL Opinion 97-16A (1997).
5. 5

6. 6      126.   A fiduciary’s duty of loyalty requires a fiduciary to act solely in the interest of plan

7. participants
    7           and beneficiaries. As the Department of Labor has warned:

8. 8             [T]he Department has construed the requirements that a fiduciary act solely in the
                 interest of, and for the exclusive purpose of providing benefits to participants and
9. 9             beneficiaries, as prohibiting a fiduciary from subordinating the interests of
10. 1            participants and beneficiaries in their retirement income to unrelated objectives.
                 In other words, in deciding whether and to what extent to invest in a particular
   0             investment, or to make a particular fund available as a designated investment
                 alternative, a fiduciary must ordinarily consider only factors relating to the
11. 1            interests of plan participants and beneficiaries in their retirement income. A
                 decision to make an investment, or to designate an investment alternative, may
   1
                 not be influenced by non-economic factors unless the investment ultimately
12. 1            chosen for the plan, when judged solely on the basis of its economic value, would
                 be equal to or superior to alternative available investments.
   2             DOL Opinion 98-04A (1998); see also DOL Opinion 88-16A (1988). The
                 Department of Labor has repeatedly warned:
13. 1
                 While the law does not specify a permissible level of fees, it does require that fees
   3
                 charged to a plan be “reasonable.” After careful evaluation during the initial
14. 1            selection, the plan’s fees and expenses should be monitored to determine whether
                 they continue to be reasonable.
   4

15.Meeting
   1       Your Fiduciary Responsibilities, U.S. Dep’t of Labor Employee Benefits Security
    5
  Admin. (Feb. 2012), http://www.dol.gov/ebsa/publications/fiduciaryresponsibility.html.
16. 1
      127. In a separate publication, the Department of Labor writes:
    6
                The Federal law governing private-sector retirement plans, the Employee
17. 1           Retirement Income Security Act (ERISA), requires that those responsible for
    7           managing retirement plans -- referred to as fiduciaries -- carry out their
                responsibilities prudently and solely in the interest of the plan’s participants and
18. 1           beneficiaries. Among other duties, fiduciaries have a responsibility to ensure that

   8

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 31 -                      627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 32 of 39



                  the services provided to their plan are necessary and that the cost of those services
1. 1              is reasonable.
2. 2                                                     ***
                  Plan fees and expenses are important considerations for all types of retirement
3. 3              plans. As a plan fiduciary, you have an obligation under ERISA to prudently
                  select and monitor plan investments, investment options made available to the
4. 4              plan’s participants and beneficiaries, and the persons providing services to your
                  plan. Understanding and evaluating plan fees and expenses associated with plan
5. 5              investments, investment options, and services are an important part of a
6. 6              fiduciary’s responsibility. This responsibility is ongoing. After careful evaluation
                  during the initial selection, you will want to monitor plan fees and expenses to
7. 7              determine whether they continue to be reasonable in light of the services
                  provided.
8. 8                                                     ***
                  By far the largest component of plan fees and expenses is associated with
9. 9              managing plan investments. Fees for investment management and other related
10. 1             services generally are assessed as a percentage of assets invested. Employers
                  should pay attention to these fees. They are paid in the form of an indirect charge
   0              against the participant’s account or the plan because they are deducted directly
                  from investment returns. Net total return is the return after these fees have been
11. 1             deducted. For this reason, these fees, which are not specifically identified on
                  statements of investments, may not be immediately apparent to employers.
   1

12.Understanding
    1            Retirement Plan Fees and Expenses, U.S. Dep’t of Labor Employee Benefits

  Security
   2       Admin. (Dec. 2011), http://www.dol.gov/ebsa/publications/undrstndgrtrmnt.html.

13. 1     128.    ERISA §502(a)(3), 29 U.S.C. §1132(a)(3), provides a cause of action against a
    3
  party in interest, such as Providence, for participating in a breach of a fiduciary duty by an ERISA
14. 1
  plan fiduciary.
    4
          129. ERISA § 405(a), 29 U.S.C. §1105(a), provides a cause of action against a fiduciary,
15. 1
  such
    5 as Providence, for knowingly participating in a breach by another fiduciary and knowingly

16.failing
    1      to cure any breach of duty.

   6      130.    ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a
17.fiduciary
    1        with respect to a plan and who breaches any of the responsibilities, obligations, or duties
    7
  imposed on fiduciaries by Title I ERISA shall be personally liable to make good to the plan any
18. 1
  losses to the plan resulting from each such breach and to restore to the plan any profits the fiduciary
    8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      - 32 -                      627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 33 of 39



  made through use of the plan’s assets. ERISA § 409, 29 U.S.C. § 1109, further provides that such
1. 1

2. fiduciaries
    2          are subject to such other equitable or remedial relief as a court may deem appropriate.

3. 3      131.     Because Defendants have designated the 401(a) Plan as an ERISA-exempt “church

4. plan,”
    4     it is subject to the provisions of Washington law that are similar to those in ERISA.
5. 5      132.     Under R.C.W. § 11.100.020, a trustee must “invest and manage trust assets as a
6. 6
  reasonable person would,” a standard that requires the trustee to exercise “reasonable care, skill
7. 7
  and caution.” A trustee must also “administer the trust in the interest of the beneficiaries.” Tucker
8. 8
  v. Brown, 20 Wash.2d 740, 768 (1996).
9. 9

10. 1     133.     The duties imposed by Washington law also apply to a trust’s fiduciaries, including

  any
   0 person or entity that directly or indirectly controls the trust’s investments.                              R.C.W.

11.§111.100.130.

   1
          134.     All fiduciaries have a duty to make reasonable efforts to obtain suitable investment
12. 1
  returns from the trust assets. Restatement (Third) of Trusts, § 76, cmt. e. This duty requires
    2
  fiduciaries to select investments with risk and return objectives reasonably suited to the trust’s
13. 1
  purpose, considering among other things: (a) general economic conditions; (b) the possible effect
    3

14.of1 inflation or deflation; (c) the expected total return from the investments; and (d) the need for

   4
  regularity of income or appreciation of capital. R.C.W. §§ 11.100.020(2) and (3).
15. 1     135.     A trustee or fiduciary who violates these duties is liable to the trust’s beneficiaries.
    5
  R.C.W. § 11.100.130.
16. 1
  VII. CLASS ACTION ALLEGATIONS
    6
        136. ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), permits a plan fiduciary, participant,
17. 1
  beneficiary,
   7           or the Secretary of Labor to bring a suit individually on behalf of a plan to recover for

18.the
    1 plan the remedies provided under ERISA § 409, 29 U.S.C. § 1109(a). Washington law

   8

19. 1                                                                              L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                           C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                       - 33 -                      627 208th Avenue SE
                                                                          Sammamish, Washington 98074-7033
                                                                          Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 34 of 39



  similarly allows the beneficiary of a trust to bring suit against a breaching fiduciary to recover
1. 1

2. losses
    2     to a trust’s corpus. R.C.W. 11.100.130.

3. 3      137.    In acting in this representative capacity and to enhance the due process protections

4. of4 unnamed participants and beneficiaries of the plan, as an alternative to direct individual actions

5. on
    5 behalf of the 403(b) Plan and the 401(k) Plan under 29 U.S.C. § 1132(a)(2) and (3), and

6. 6
  Washington law on behalf of the 401(a) Plan, Plaintiff seeks to certify this action as a class action
7. 7
  on behalf of:
8. 8
             All current and former participants in the Plans, or in any plan merged into the Plans,
9. 9         or in any successor plan merged into which the Plans may be merged, who
10. 1        maintained a balance of any amount in the Plans from November 28, 2011 to the date
             of judgment. Excluded from the class are Defendants, Defendants’ beneficiaries, and
    0        Defendants’ immediate families.

11. 1     138.    Class certification is appropriate under Fed. R. Civ. P. 23(a) and (b)(1), (b)(2),
    1
  and/or (b)(3).
12. 1
          139. The class satisfies the numerosity requirement of Rule 23(a) because it is composed
    2
  of over eighty-five thousand persons, in numerous locations. The number of class members is so
13. 1
  large that joinder of all its members is impracticable.
    3

14. 1     140.    The class satisfies the commonality requirement of Rule 23(a) because there are

   4
  questions of law and fact common to the Class and these questions have common answers.
15.Common
    1     legal and factual questions include, but are not limited to: (a) who are the fiduciaries
    5
  liable for the remedies provided by ERISA § 409(a), 29 U.S.C. §1109(a) and R.C.W. 11.100.010
16. 1
  et seq.; whether the fiduciaries of the Plan breached their fiduciary duties to the Plans by causing
    6
  the Plans to invest in excessively expensive funds and by failing to prudently remove the funds
17. 1
  from
   7 the Plans; whether the decision to include and not to remove a fund was made solely in the
18.interests
    1        of the Plans’ participants and beneficiaries; what are the losses to the Plan resulting from

   8

19. 1                                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      - 34 -                      627 208th Avenue SE
                                                                         Sammamish, Washington 98074-7033
                                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 35 of 39



  each breach of fiduciary duty; and what are the profits of any breaching fiduciary that were made
1. 1

2. through
    2      the use of the Plans assets by the fiduciary.

3. 3      141.    The class satisfies the typicality requirement of Rule 23(a) because Plaintiff’s

4. claims
    4     are typical of the claims of the members of the Class because Plaintiff’s claims, and the
5. claims
    5     of all Class members, arise out of the same conduct, policies and practices of Defendants
6. 6
  as alleged herein, and all members of the Class are similarly affected by Defendants’ wrongful
7. 7
  conduct. Plaintiff was and remains an investor in the Plan for the entirety of the Class Period.
8. 8
          142. The class satisfies the adequacy requirement of Rule 23(a). Plaintiff will fairly and
9. 9

10.adequately
    1         represent the Class and have retained counsel experienced and competent in the

  prosecution
   0          of ERISA and breach of fiduciary duty class action litigation. Plaintiff has no interests

11.antagonistic
    1           to those of other members of the Class. Plaintiff is committed to the vigorous
    1
  prosecution of this action and anticipates no difficulty in the management of this litigation as a
12. 1
  class action.
    2
          143. Class action status in this action is warranted under Rule 23(b)(1)(A) because
13. 1
  prosecution of separate actions by the members of the Class would create a risk of establishing
    3

14.incompatible
    1           standards of conduct for Defendants. Class action status also warranted under Rule

   4
  23(b)(1)(B) because prosecution of separate actions by the members of the Class would create a
15.risk
    1 of adjudications with respect to individual members of the Class that, as a practical matter,

    5
  would be dispositive of the interests of other members not parties to this action, or that would
16. 1
  substantially impair or impede their ability to protect their interests.
    6
         144. In the alternative, certification under Rule 23(b)(2) is warranted because
17. 1
  Defendants
   7         acted or refused to act on grounds generally applicable to the Class, thereby making

18. 1

   8

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 35 -                     627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 36 of 39



  appropriate final injunctive, declaratory, or other appropriate equitable relief with respect to the
1. 1

2. Class
    2    as a whole.

3. 3      145.    In the alternative, certification under Rule 23(b)(3) is appropriate because

4. questions
    4        of law or fact common to members of the Class predominate over any questions affecting
5. only
    5 individual members, and class action treatment is superior to the other available methods for

6. 6
  the fair and efficient adjudication of this controversy.
7. 7
  VIII. CLAIM FOR RELIEF – Breach of Fiduciary Duty
8. 8
           146. Plaintiff repeats and realleges each of the allegations set forth in the foregoing
9. 9

10.paragraphs
    1         as if fully set forth herein.

    0     147.    Defendants are responsible for selecting, monitoring, and removing investment

11.options
    1      in the Plans.
    1
          148.    Defendants caused the Plans to invest in imprudent investment options, many of
12. 1
  which were more expensive than prudent alternatives, unlikely to outperform their benchmarks,
    2
  and laden with excessive fees which facilitated revenue-sharing payments back to Fidelity.
13. 1
         149. Defendants failed to remove the funds even though a prudent fiduciary would have
    3

14.done
    1   so given the high fees, poor performance prospects, and availability of lower-cost

   4
  alternatives.
15. 1     150.    By the conduct and omissions described above, Defendants failed to discharge their
    5
  duties with respect to the Plan solely in the interest of the participants and beneficiaries and for the
16. 1
  exclusive purpose of providing benefits to participants and beneficiaries and defraying reasonable
    6
  expenses of administering the Plan, in violation of ERISA § 404(a)(1)(A), 29 U.S.C.
17. 1
  §71104(a)(1)(A) and R.C.W. § 11.100.020.

18. 1

    8

19. 1                                                                              L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                           C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      - 36 -                       627 208th Avenue SE
                                                                          Sammamish, Washington 98074-7033
                                                                          Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 37 of 39



          151.    Defendants failed to discharge their duties with respect to the Plans with the care,
1. 1

2. skill,
    2 prudence, and diligence under the circumstances then prevailing that a prudent man acting in

3. a3like capacity and familiar with such matters would use in the conduct of an enterprise of like

4. character
    4        and with like aims, in violation of ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B) and
5. R.C.W.
    5     § 11.100.020.
6. 6
          152.    As a direct and proximate result of these breaches of fiduciary duties, the Plans and
7. 7
  their participants have paid, directly and indirectly, substantial excess investment management and
8. 8
  other fund-related fees during the Class Period, and suffered lost-opportunity costs which continue
9. 9

10.to1 accrue, for which Defendants are jointly and severally liable pursuant to ERISA § 409, 29 U.S.C.
  §01109, and ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2) and R.C.W. § 11.100.130.

11.IX.
    1     PRAYER FOR RELIEF
   1
          WHEREFORE, Plaintiff prays for relief as follows:
12. 1
          A.      A declaration that the Defendants breached their applicable fiduciary duties under
    2
  ERISA § 404 and R.C.W. §§ 11.100.020 and 11.100.045;
13. 1
       B.      An order compelling the Defendant to restore all losses to the Plan arising from
    3

14.Defendants’
    1          fiduciary breaches, including lost-opportunity costs;

   4      C.      An order granting equitable restitution and other appropriate equitable monetary
15.relief
    1 against Defendants;

   5
          D.      Such other equitable or remedial relief as may be appropriate, including the
16. 1
  permanent removal of Defendants from any positions of trust with respect to the Plans, the
    6
  appointment of independent fiduciaries to administer the Plans, and rescission of the Plans’
17. 1
  investments
   7          in revenue-sharing mutual funds;

18. 1

   8

19. 1                                                                           L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                        C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                     - 37 -                     627 208th Avenue SE
                                                                       Sammamish, Washington 98074-7033
                                                                       Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
           Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 38 of 39



          E.      An order certifying this action as a class action, designating the Class to receive
1. 1

2. the
    2 amounts restored or disgorged to the Plan, and imposing a constructive trust for distribution of

3. those
    3 amounts to the extent required by law;

4. 4      F.      An order enjoining Defendants collectively from any further violations of their
5. fiduciary
    5        responsibilities, obligations, and duties;
6. 6
          G.      An order awarding Plaintiff and the Class their attorneys’ fees and costs pursuant
7. 7
  to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or the Common Fund doctrine, and post-judgment
8. 8
  interest; and
9. 9

10. 1     H.      An order awarding such other and further relief as the Court deems equitable and

  just.
   0

11.Dated:
    1     January 25, 2019                                s/ Cliff Cantor
                                                          By: Cliff Cantor, WSBA # 17893
   1
                                                          LAW OFFICES OF
12. 1                                                     CLIFFORD A. CANTOR, P.C.
                                                          627 208th Ave. SE
   2                                                      Sammamish, WA 98074
                                                          Tel: (425) 868-7813
13. 1                                                     Fax: (425) 732-3752
                                                          email: cliff.cantor@outlook.com
   3

14. 1                                                     Liaison Counsel for Plaintiff

   4                                                      IZARD KINDALL & RAABE LLP
                                                          Mark P. Kindall, pro hac vice
15. 1                                                     Douglas P. Needham, pro hac vice pending
                                                          29 South Main Street, Suite 305
   5
                                                          West Hartford, CT 06107
16. 1                                                     Tel: (860) 493-6292
                                                          Fax: (860) 493-6290
   6                                                      email: mkindall@ikrlaw.com
                                                          email: dneedham@ikrlaw.com
17. 1

   7                                                      BAILEY & GLASSER LLP
                                                          Gregory Y. Porter, pro hac vice
18. 1                                                     Mark G. Boyko, pro hac vice
                                                          Michael L. Murphy
   8

19. 1                                                                            L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                                         C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                                      - 38 -                     627 208th Avenue SE
                                                                        Sammamish, Washington 98074-7033
                                                                        Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
        Case 2:17-cv-01779-JCC Document 53 Filed 01/25/19 Page 39 of 39



                                           8012 Bonhomme Ave. Suite 300
1. 1                                       Clayton, MO 63105
2. 2                                       Tel: (314) 863-5446
                                           Fax: (314) 863-5483
3. 3                                       email: gporter@baileyglasser.com
                                           email: mboyko@baileyglasser.com
4. 4                                       email: mmurphy@baileyglasser.com
5. 5                                       KESSLER TOPAZ MELTZER & CHECK
6. 6                                       Mark K. Gyandoh, pro hac vice
                                           280 King of Prussia Rd.
7. 7                                       Radnor, PA 19087
                                           Tel: (610) 667-7706
8. 8                                       Fax: (610) 667-7056
                                           email: mgyandoh@ktmc.com
9. 9

10. 1                                      Lead Counsel for Plaintiff

   0

11. 1

   1

12. 1

   2

13. 1

   3

14. 1

   4

15. 1

   5

16. 1

   6

17. 1

   7
18. 1

   8

19. 1                                                             L AW O FFICES OF
  AMENDED COMPLAINT—CLASS ACTION                          C LIFFORD A. C ANTOR , P.C.
   9 C17-1779 JCC
  No.
                                       - 39 -                     627 208th Avenue SE
                                                         Sammamish, Washington 98074-7033
                                                         Tel: (425) 868-7813 • Fax: (425) 732-3752

20. 2
